 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been permanently terminated, and are ineligible to vote, whereasthe Petitioner claims that they are in temporary layoff status, andeligible to vote.Early in September 1957 the Employer laid off about 70 employeesbecause of lack of work. 'On October 15 the 55 employees in thisgroup who had not yet been recalled were notified by the Employerthat it had changed their status from "lay-off due to lack of work"to "terminated due to lack of work." Between October 15 and No-vember 9, the Employer laid off for business reasons about 80 moreemployees, each of whom was told that he was being terminated. All135 employees thus terminated were told that their insurance coveragewas being terminated and that they should seek other employment.On November 11 six employees on leave of absence were notified bythe Employer that, because of business considerations, their statuswas being changed from "leave of absence" to "terminated."TheEmployer suggested to them also that they look for other work.It appears that the 146 employees in issue will be offered work,should additional hiring become necessary, before new employees arehired.However, the testimony at the hearing does not indicate thatthese employees have a reasonable expectancy of further employmentwith the Employer in the near future.Upon the entire record, wefind that the 146 employees have been permanently terminated andare ineligible to vote in the election directed herein.9[Text of Direction of Election omitted from publication.]-Forman DistillersCorporation,118 NLRB 454;National FoundryCompanyofNewYork, Inc., 112 NLRB 1214;United StatesRubberCompany,86 NLRB 338.Retail Associates,Inc., PetitionerandRetail Clerks InternationalAssociation,Locals Nos. 128 and633, AFL-CIO.Case No. 8-RM-185.April 11,1958DECISION AND DIRECTION OF ELECTIONUpona petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward A. Grupp,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On March 28, 1958, the Board granted the request of Retail ClerksInternational Association,Locals Nos. 128 and 633, AFL-CIO, here-inafter referred to as theUnion,for oral argument.On April8, 1958,the Board heard oral argument in which Retail Associates, Inc.,hereinafter referred to as the Association,and the Union participated.120 NLRB No. 00. RETAIL ASSOCIATES, INC.389The Board has considered the entire record, the briefs of the parties,and the oral argument in this case, and-for the reasons specificallyindicated in an opinion which shall hereafter be issued-finds :1.The Association is engaged in commerce within the meaning ofthe Act.2.The Union involved claims to represent certain employees of themembers of the Association.3.A question affecting commerce exists concerning the represen-tation of certain employees of the members of the Association withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the members of theAssociation constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act :All employees of The Lamson Brothers Company (downtownToledo and Colony stores), The La Salle & Koch Company (Toledostore), and The Lion Dry Goods Company, Inc. (Toledo store), whoregularly work 20 hours or more weekly in the selling and nonsellingdepartments, including all sales clerks, all office employees and allwrappers, cashiers, receiving and stock clerks, receiving reserve stock-men and checkers, receiving openers and platform clerks, telephoneoperators, sewers, fitters, pressers in ladies alteration, customer serv-ice bureau clerks, shoe repairmen, and publicity and display divisionemployees,' but excluding "extra" or casual employees, appliance re-pairmen, elevator repairmen, electrical, refrigeration, heating and airconditioning maintenance men, carpenters, painters, finishers, signpainters, elevator operators, maids, elevator starters, porters, wait-resses, kitchen help, dishwashers, bus girls, cooks, butcher helpers,baking workers, furniture drivers, furniture helpers, package drivers,furniture finishers, mechanics, mechanics' helpers, warehousemen, em-ployees in the men's alteration shop, the leased department beauty salonemployees,2 watchmen, guards, confidential employees, the head ofpublicity and all other supervisors as defined in the Act.'[Text of Direction of Election 4 omitted from publication.]'Contrary to the Union's contention, we find that the publicity and display divisionemployees are not professional employees and have a sufficient community of interest withthe other employees to warrant their inclusion in the unitTheFairDepartment Store,107 NLRB 1499, 1502;Herpol8heimer Company,100 NLRB 1452, 1453, 14542 Contrary to the contention of the Association, we find that the lessee, American YvetteCompany, has the primary right of control over the terms and conditions of employmentof the leased department beauty salon employees and, in accordance with the Board'susual practice, we shall exclude these employees from the unit.Duane'sMiami-Corpora-tion,119 NLRB 1331 ;The Sperry qmd Hutchinson Company,117 NLRB 1762, 1763;The Fair Department Store,107 NLRB 1501, 15032With the exception of the publicity and display division employees and the leaseddepartment beauty salon employees, the unit description conforms to the stipulation ofthe parties'The Board has decided to, and hereby does, overrule the"Loewensteindoctrine"(75 NLRB 375) and therefore in this RM proceeding is placing the name of the non-complying Union on the ballot.Member Bean would adhere to the Board's decision inLoewensteinand consequently would not reach the merits in the instant case. 390DECISIONSOF NATIONAL LABOR RELATIONS BOARDOPINIONMay 27, 1958On April 11, 1958, the Board 1 issued a Decision and Direction ofElection in the above-entitled proceeding 3 overruling itsLoewensteindoctrine,' finding appropriate a single unit, of certain employees ofthe members of Retail Associates, Inc., hereinafter referred to as theAssociation, and directing an election among those employees.How-ever, the Board expressly provided that an opinion in this matterwould issue at a later date.That opinion and the facts upon whichit is based as follows :The Association consists of department stores named the LaSalle& Koch Company, the Lamson Brothers Company, and the Lion DryGoods Company, Inc. For nearly 20 years, the Association has rep-resented these and other employers in labor relations matters.Since1945, Retail Clerks International Association, Locals Nos. 128 and633, hereinafter referred to as the Union, as member of a council,has been party to contracts with the Association.The Union hashad contracts with the Association since 1955.The last of thesecontracts expired June 1955.The Association and the Union commenced informal exploratorynegotiations in February 1957 looking towards a new contract.Formal negotiations began in April 1957 and continued until Octo-ber 31, 1957.On and after November 4, 1957, the Union joinedtogether for negotiating purposes with other labor organizationswith whom the Association had a bargaining relationship in whatwas designated as the Central Labor Union Joint Committee.Nego-tiations continued on this basis until approximately the middle ofNovember 1957, but the parties were unable to reach an agreement.On November 15, 1957, the Union announced publicly that it hadcalled a strike against the Association, but would actually picket onlyone of the member stores.The store selected was Tiedtke's, Divisionof Kobacher Stores, Inc., which up to that time. was a member oftheAssociation.The Union picketed Tiedtke's on November 16,1957.On the same day, Tiedtke's wrote a letter to the Associationresigning its membership as of that date and revoking and with-drawing any authority the Association had to act for it.On No-vember 17, 1957, Tiedtke's entered into a separate bargaining agree-ment with the Union. The Association replied to Tiedtke's letteron November 22, 1957, accepting its withdrawal and resignation asof November 16, 1957.Meanwhile, on November 20, 1957, the Asso-ciation filed the instant petition.1Member Bean dissented.s 120 NLRB 388.75 NLRB 375. RETAIL ASSOCIATES, INC.391Although not completely free from doubt, the record on bal-ance appears to support the conclusion that during the period afterTiedtke's withdrawal and November 22, 1957, there were some fur-ther negotiations between the Association and the Union on the thenexisting associationwide basis. In any event, on November 22, 1957,the Union announced that in furtherance of its strike against theAssociation it would commence picketing the LaSalle & Koch Com-pany store the next day. Accordingly, early in the morning ofNovember 23, 1957, the Union began to picket LaSalle & Koch.Later the same day the Union notified the Association by telegramthat it no longer wished to bargain with the Association as repre-sentative of the department stores in an associationwide unit, butat the same time indicated a willingness and desire to negotiate withthe management of each of the stores on an individual basis.Thepicketing of LaSalle & Koch was still continuing at the time theDecision and Direction of Election herein was issued.The Association in its petition and at the hearing asserts that onlya three-store associationwide unit is appropriate.The Union for itspart claims to represent the employees of each individual store butcontends that only single store units are appropriate.More specifi-cally, the Union maintains that it had, upon notice to the Associa-tion, withdrawn from the existing three-store unit; that consequentlyits disclaimer of representation as to such unit, alleged as appropriatein the petition, was effective; that its compliance with the Act's filingrequirements had lapsed and therefore as a noncomplying union itcannot be placed on the ballot; and that for these reasons the Asso-ciation's petition for an election should be dismissed.Maintainingthe affirmative on a plea of equality and equity, the Union insiststhat this representation proceeding must turn on the central issueof whether a union under the Act has the same right as an employerto withdraw from a multiemployer bargaining unit and pursue bar-gaining in separate employer units.We disagree that this broadissue need be reached in the circumstances involved here.Underwell known Board precedents and policies of the Act, it is fully suffi-cient, and we hold, that the Union by its conduct here could not anddid not effect a change in the appropriateness of the historical multi-employer bargaining unit, nor effectively remove itself from theprocesses of the Board election machinery, authorized under Section9 (c) (1) (B) of the Act, by the simple expedient of a disclaimer ofrepresentation.Nor, as will be explicatedinfra,can it prevent anelection, by deliberately permitting its compliance status to lapse.1.Reference should be made to certain established Board principleswith regard to union disclaimers in a representation matter as in-volved here.A disclaimer to be effective must be unequivocal and 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust have been made in good faith 4 A union's "bare statement"of disclaimer is not sufficient to establish that it has abandoned itsclaim to representation, if the surrounding circumstances justify aninference to the contrary.5The union's conduct must not be "incon-sistent" with its alleged disclaimer.6For many years the Union has represented and bargained for theemployees of the association members in an associationwide unit.This same historical bargaining pattern was renewed and reaffirmedin February 1957 when the Union embarked upon the bargainingnegotiations with the Association and, indeed, the Union was in thevery midst of such multiemployer bargaining in November 1957 whenthe events took place which it asserts in opposition to this election.Significantly, the Union declared in its strike call of November 15,1957, that the strike was directed specifically against the Association.Thus, at a time when the Union admittedly was seeking association-wide bargaining, it implemented its objective of obtaining a commoncontract from all the members of the Association by the "whipsaw"strategy of picketing Tiedtke's and thereby threatening the otheremployers with future picketing if all of them did not accept thecontract terms demanded by the Union.After Tiedtke's signed aseparate contract, there is an indication in the record that furthernegotiations took place between the Union and the Association. Therewere no negotiations between the Union and any of the Associationmembers on anindividualemployer basis 7On November 20, 1957, the Association filed a petition alleging thepropriety of a three member store associationwide unit.On November22, 1957, the Union stated that it was seeking to bargainon an asso-ciationwide basis by saying that it would strike the Association bypicketing LaSalle & Koch the next day. The Union's picketing ofLaSalle & Koch was initiated manifestly for the purpose ofachievingthe same objective as its earlier picketing of Tiedtke's.Only laterin the day on November 23, 1957, did the Union for the first timedeclare that it wished to substitute individual member bargaining forassociationwide bargaining, but even then its representation claimsincluded, as they do now, exactly the same employees of all the presentmembers of the Association.None of the Union's conduct prior or subsequent to the filing ofthe Association's petition-other than its naked statement of a desireto represent them on a different basis-has been in derogation of its4Mississippi Valley Structural Steel Company,115 NLRB1288,1289;Standard Auto-motive Manufacturing Company,109 NLRB726;International Brotherhood of ElectricalWorkers, AFL--CIO and Local 59 eto.(Te¢lite,Inc),119 NLRB 1792.53 BeallBrothers 3 et ai.,110 NLRB 685,687;The Johnson Bros. Furniture Co.,97 NLRB 246.14.ARiderJ Sons,117 NLRB 517, 51'8;McAllister Transfer, Inc.,105 NLRB 751.7Tiedtke's withdrewas a member of the Associationbefore itnegotiated separately withthe Union RETAIL ASSOCIATES, INC.393;consistent claim to representation of the employees of all the memberstores alleged as appropriate in the petition."The direct causal con-nection between the filing of the petition by the Association and theUnion's asserted change in position is obvious.Premises considered,.it is clear that as the Union has not abandoned its original objectiveof seeking associationwide bargaining and obtaining a contract withthe Association, the Union has not renounced in good faith its repre-sentation rights in the associationwide unit.'Hence, its allegeddisclaimer must perforce be regarded as a tactical maneuver designedto avoid a Board finding that the appropriate unit is theassociation-wide unit and to thwart the holding of an election therein.The Union's purported withdrawal .on November 23 from the ex-isting three-store bargaining unit was patently for the same reason itdeliberately went out of compliance with the filing requirements ofthe Act-to avoid the Board election sought in the Association peti-tion filed on November 20.Up to that point it continued to press itsbargaining demands on the multiemployer basis, demonstrating its-acquiescence in the three-store bargaining unit.The right of with-drawal by either a union or employer from a multiemployer unit has-iiever been held, for Board purposes, to be free and uninhibited, orexercisable at will or whim.For the Board to tolerate such incon-stancy and uncertainty in the scope of collective-bargaining unitswould, be to neglect its function in delineating appropriate unitsunder Section 9, and to ignore the fundamental purpose of the Act offostering and maintaining stability in bargaining relationships.Nec-essarily under the Act, multiemployer bargaining units can be ac-corded the sanction of the Board only insofar as they rest in principleon a relatively stable foundation.While mutual consent of the unionand employers involved is a basic ingredient supporting the appro-priateness of a multiemployer bargaining unit, the stability require-ment of the Act dictates that reasonable controls limit the parties as_to the time and manner that withdrawal will be permitted from anestablished multiemployer bargaining unit.Thus, the Board has re-peatedly held over the years that the intention by a party to with-draw must be unequivocal, and exercised at an appropriatetime.'°8Contrary to the Union's contention in its brief, the resignation of Tiedtke's from theAssociation and its signing of a separate contract with the Union did not, in the circum-stances here, destroy the associationwide bargaining pattern, or affect the propriety of thethree-store associationwide unit in which the election is sought. Indeed, asshown herein,subsequent to Tiedtke's withdrawal and separate contract the Union by positive acts dis-played its adherence and consent to the associationwide bargaining pattern.Withdrawalof one member of an association has never been held sufficient to preclude a determinationof a unit of the remaining employers to be appropriate particularly when, as here, suchwithdrawal is aquiesced in by all parties, including the Union8SeeN. L. R B. v Spalding Avery Lumber Company,220 F. 2d 673 (C. A. 8) citedwith approval in N.L. R. B. v. Truck Drivers Local 449 (Buffalo Linen Supply Co.),353 U. S. 87.18 See, e. g.,McAnary & Welter, Inc.,115 NLRB 1029;Jahn-Tyler Printingand Publish-ing Company,112 NLRB 167. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe decision to withdraw must contemplate a sincere abandonment,with relative permanency, of the multiemployer unit and the em-bracement of a different course of bargaining on an individual-em-ployer basis.The element of good faith is a necessary requirement inany such decision to withdraw, because of the unstabilizing and dis-rupting effect on multiemployer collective bargaining which wouldresult if such withdrawal were permitted to be lightly made.Theattempted withdrawal cannot be accepted as unequivocal and in goodfaith where, as here, it is obviously employed only as a measure ofmomentary expedience, or strategy in bargaining, and to avoid aBoard election to test the union majority.When the Supreme Court's decision in theBuffalo Linencase 11 isconsidered, another reason appears for the Board's refusal to accept asvalid the Union's attempted disclaimer. In that case the Court heldthat the nonstruck members of an association did not violate the Actwhen they temporarily locked out their employees as a defense to theUnion's "whipsaw" strike against one of their members.Thus, whenthe Union involved herein picketed Tiedtke's and particularly anytime during the period in which the Union has been picketing La-Salle & Koch, the present association members could have retaliatedby shutting down their operatiops.However, instead of resorting tothe remedy of exercising their defensive right to lockout, they electedto pursue the lesser remedy of having the Association file a petitionand requesting the Board to hold an election in the associationwideunit.The Union by its alleged disclaimer is seeking to deprive the as-sociation members of any of these remedies. Thus, if the Board wereto find the Union's disclaimer effective and valid, the Union wouldthen be placed in the enviable position of enjoying the benefits of its"whipsawing."In these circumstances to give controlling significance to theUnion's naked disclaimer and to allow the Union thereby-to rendermoot the question concerning representation in the associationwideunit would be to permit not only a flagrant abuse of the Board's proc-esses, but a subversion of the employers' right, as enunciated in theSupreme Court'sBuffalo Linendecision, under certain circumstances,to preserve the integrity of associationwide bargaining.For all thereasons given above the associationwide unit is appropriate.As concerns the issue of the Union's disclaimer and purported with-drawal from the associationwide bargaining unit, we rely exclusivelyupon the foregoing grounds.However, the Union argues stronglythat under the Board's rules it mayneverbe given the opportunity towithdraw from multiemployer bargaining although such a right isaccorded employers.While, as indicated above, this extreme question21 See footnote9,8upra.- RETAIL ASSOCIATES, INC.395does not arise in this case,we believe it reasonable to establish in ap-propriate future cases,where such issues are squarely presented, spe-cific ground rules, resting upon existing principles and policies underthe Act, togovern questions of representation in multiemployer bar-gaining units.Among other things,the timing of an attempted with-drawal from a multiemployer bargaining unit,as Board cases show, isan important lever of control in the sound discretion of the Board to-ensure stability of such bargaining relationships.We would accord-ingly refuse to permit the withdrawal of an employer or a union froma duly established multiemployer bargaining unit, except upon ade-quate written notice given prior to the date set by the contract for modi-fication, or to the agreed-upondate to begin the multiemployer negotia-tions.Where actual bargaining negotiations based on the existingmultiemployer unit have begun,we would not permit, except on mutualconsent, an abandonment of the unit upon which each side has com-mitted itself to the other, absent unusual circumstances.It is clearthat under the ground rules to be promulgated,we would reach thesame result as found in the present case.i22.Shortly after the close of the hearing of this case,the Union per-mitted its compliance with the filing requirementsof the Actto lapseand the Board was administratively advised that the Union had nopresent intention of seeking renewal.The Unioncontended that appli-cation of the Board'sLoewensteindoctrine required dismissal of theAssociation petition on the ground that there was no labor organiza-tion claiming to be recognized as bargaining representative which wasin compliance with the filing requirementsof the Actand thus qualifiedto appear on the ballot,if an election was directed.In theLoewensteincase, the Board held that in these circumstancesit was neither as a matter of law authorized to, nor as a matter of policyshould it, proceed to an election on an employer's petition.The Boardhas now concluded that theLoewensteindoctrine should be reversed.13The reasons therefor will be detailed hereinafter.The Board inLoewensteinconstrued Section 9(c) (1) (B) and9 (f) and(h) of the Act as precluding it from directing an electionon an employer's petition where the only union which makes a claimof majority representation is not in compliance.Section 9(c) (1) (B) prescribes that a petition filed with the Boardby an employer shall allege"that one or more individuals or labor2 Member Jenkins considers it inappropriate to express, as his colleagues are doing here,a view with respect to ground rules which, in his opinion, are inapplicable to this case.To do so is to disregard the well-entrenched policy of the courts and this Board of utteringno abstract generalizations unnecessary to a concrete decision. -'Other cases applying the"Loewensteindoctrine" and which, of course, are also over-ruled are :Staten Island Cleaners, Inc.,93 NLRB 396;The Federal Refractories Corpora-tion,100 NLRB 257;Law Tanning Company,109 NLRB 268;Darling and Company,116NLRB 374;-Mine and Mill Supply Company, 118NLRB 1536; -Sprouse-ReitzCo., Inc.,119 NLRB 644. 396DECISIONS OF NATIONALLABOR RELATIONS BOARDorganizations have presented to him a claim to be recognized as therepresentative defined in section 9 (a)."As originally enacted, and as they appeared whenLoewensteinwasdecided, Section 9 (f) and (h) provided, in pertinent part, that:No investigation shall be made by the Board of any question affect-ing commerce concerning the representation of employees, raisedby a labor organization under subsection (c) of this section, nopetition under section 9 (e) (1) shall be entertained, and no com-plaint shall be issued pursuant to a charge made by a labor organi-zation under subsection (b) of section 10 . . . [unless such labororganization shall have complied with the filing requirements ofsaid sections as prescribed therein.] 14In interpreting the above subsections, the Board reasoned that : thequestion concerning representation referred to in Section 9 (f) and(h), although brought to the Board's attention by the employer's ownpetition under Section 9 (c) (1) (B), is-in the words of Section 9(f) and (h)-"raised by a labor organization"; the question is raisedby the affirmative claim made by the union that it represents a major-ity of the employees of the employer within an appropriate unit and,absent such claim, the Board would be without jurisdiction to proceedwith its investigation under Section 9 (c) (1) (B) ; although it is theemployer's petition in such a case that sets the Board's machinery inmotion, it is an individual's or a labor organization's initial claim forrecognition that makes it possible for the employer to invoke thatmachinery; it is therefore the claiming individual or labor organiza-tion that raises the question concerning representation, not theemployer; as subsections (f) and (h) of Section 9 speak in termsof questions raised, rather than of petitions filed, by unions, the statu-tory language supports the application of these subsections to proceed-ings instituted by petitions filed by employers; and, in view of theforegoing, an employer's petition must be dismissed if the unionclaimant is not in compliance with Section 9 (f) and (h).Members Jenkins and Fanning, who have not had a previous oppor-tunity to pass upon this question, agree with and adopt MemberRodgers' construction of the language of Section 9 (f) and (h) asexpressed by him in his dissent in theDarlingcase.15In the opinionof these three members, the Board inLoewensteinmisinterpreted andmisapplied the pertinent statutory language.For, the words of Sec-tion 9 (f) and (h) do not refer to employer petitions, but merely pro-hibit the investigation of questions concerning representation "raisedby a labor organization under subsection (c) of this section,"-words''The language"no petition under section 9 (e) (1) shall be entertained"has sincebeen eliminated from Section 9 (f) and(h).Section 9 (e) (1) referred to union petitionsfor authority to execute union-security agreements.15 See footnote 13,supra.- RETAIL ASSOCIATES, INC.397which, in their context, have application only to representation peti-tions filed by unions.Thus, as originally enacted, the words "raisedby a labor organization under subsection (c) of this section" in thefirst clauses of Section 9 (f) and (h) were followed directly by thelanguage:No petition under section 9 (e) (1) shall be entertained, and nocomplaint shall be issued pursuant to a charge made by a labororganization under subsection (b) of section 10... .The language of these latter clauses clearly refers to procedural stepstaken by labor organizations under the Act-that is, the filing'withthe Board of a union-security authorization petition, or a charge.The direct conjunction of these clauses with the words "raised by alabor organization under subsection (c) of this section," demonstratesthat these latter words also refer to a procedural step taken by a labororganization-that is, the filing of a representation petition. In itscontext, therefore, these members do not think it material that the firstclauses of Section 9 (f) and (h) speak of questions raised rather thanpetitions filed and the emphasis that the Board inLoewensteinplacedon this fact seems to them to be unwarranted. Accordingly, they findno legal or statutory impediment to placing a union claimant's nameon the ballot and directing an election on an employer's petition wherethe union is not in compliance with the filing requirements of theAct.With respect to the policy question, the Board inLoewensteinheldthat it should not entertain an employer's petition where recognitionis requested by a noncomplying union. The Board reasoned that : afundamental objective Congress sought to achieve in Section 9 (f) and(h) was to prevent a noncomplying union from being beneficiary ofany Board investigation of a question concerning representation bywithholding the processes of the Act from such labor organization; ifa noncomplying union were placed on the ballot and won the election,the Board would not issue a certification to it, but a victory at thepolls --even without a later certification-would confer certain moraland practical advantages on the union which the basic policy of Con-gress appeared to discountenance ; while this conclusion might some-times result in depriving an employer of information which the Actwould permit him to secure if only a complying union was affirmativelyclaiming representative status, conflicting policy considerations werebefore the Board; and, the exclusion of a noncomplying union fromthe ballot in a case where the employer was the petitioner was morenearly consistent with the supervening policy of denying the impri-matur of Government to such a labor organization.Chairman Leedom and Members Rodgers, Jenkins, and Fanninginterpret the recent decision of the Supreme Court in theBowman 398DECISIONSOF NATIONAL LABOR- RELATIONS BOARDcase 16 aseffectively undermining the policybasisfor theLoewensteindoctrine."In that case, the Board had issued a Decision and Order iefinding that the employer had rendered-illegal support and assistancetoDistrict 50, United Mine Workers of America-a noncomplyingunion-thereby violating Section 8 (a) (2) of the Act. In accordwith the Board's standard remedy, the employer was ordered to ceaserecognizing District 50 and to withdraw and withhold recognitionfrom it unless and until it shall have been certified by the Board asthe exclusive bargaining representative of the employees.The Supreme Court held that the Board's Order conditioning thefuture recognition of an assisted noncomplying union on a Boardcertification constituted an abuse of the Board's discretionary powerin that a noncomplying assisted union is not eligible for a Boardcertification and therefore employees might never have an opportunityto selectit astheir representative.The Court concluded, however,that the Board did have the power to condition such recognition uponan election not followed by a certification.An election, the Courtstated, "would properly reconcile the objectives of eliminating -im-proper employer interference and preserving the employees' full choiceof a bargaining representative.," It would "achieve the Board's primeobjective in these cases,viz.,to `demonstrate that . . . [the assistedunion's] right to be the exclusive representative of the employeesinvolved has been established in an atmosphere free of restraint andcoercion.' "The Board recognizes that this case arose in the posture of Courtconsideration of appropriate implementation of the Board's, remedialpowers under Section 10 of the Act and, indeed, that the Court statedthat the prohibitions of Section 9 (f), (g), and (h) and the require-ment of Section 9 (c) of Board-conducted elections "are concernednot with remedial orders under Section 10 (c), but with questions ofrepresentation and unfair labor practices `raised by a labor organiza-tion.' "However, the Board cannot disregard either the languageof the Court heretofore referred to or the following statements ofthe Court which, in the Board's opinion, taken together, render unten-able the policy basis for theLoewensteindoctrine: "The single objec-tive of § 9 (f), (g), and (h) was `to stop the use of the Labor Boardsby noncomplying unions.,"; "Nothing in the subsections . . . is abarrier to the conduct by the Board of an election not followed by acertification. . . ."; "'Subsections (f) (g) and (h) of § 9 merely16NL R B v District50, UMW (Bowman Transportation,Inc ),355 U S 45317Chairman Leedom also finds in the Supreme Court's decisionverypersuasive reasons.for agreeing,as he does, with the rejection of the legal basis for theLoewensteindoctrine.Member Rodgers considers the decision as constituting confirmation of the views expressedby him in his dissent in theDarlingcase,footnote 13,supra,with respect to the policybasis for theLoewensteindoctrine's 112 NLRB 387 RETAIL ASSOCIATES, INC.-399describe advantagesthat may be gained bycompliancewith theirconditions.The very specificity of the advantages to be gained andthe express provision for' thelossof these advantages imply that noconsequences other than those so listed shall result from noncompli-ance.'"; and, "Congress did not in § 9 (f), (g), and (h) make thefiling required by those subsections compulsory or a condition prece-dent to the right of a noncomplying union to be recognized as theexclusive representative of the employees."As the Board reads the entire opinion of the Supreme Court in theBowmancase, the Court is clearly indicating that the Board shouldnot concern itself solely and exclusively, as it did inLoewenstein,withan objective of Congress to deny the benefits of the Act to a noncom-plying union.On the contrary, primary consideration must be givento the rights of the noncomplying union, the employees, and the em-ployer.With regard to the rights of, and advantages to, a noncom-plying union the Court points out that they should be restricted solelyto the limited extent expressly provided in Section 9 -(f), (g), and(h).With-respect to the rights of the employees, the Board is veryimpressed with the vigorous emphasis placed by the Court inBowmanupon the fact that the Board, in fashioning its remedy for the unfairlabor practices found, must take into account and preserve "the em-ployees' full choice of a bargaining representative." In the Board'sopinion, parity of reasoning requires the conclusion that ina Loewen-steinsituation decisive weight should be given to the interests of theemployer and the employees in resolving the representative status of aunion which is seeking recognition, even though by virtue of its non-compliance the union itself could not directly petition the Board foran election.Accordingly, in a proceeding instituted by an employer's-petition,19 the Board shall henceforth place the name of a noncom-plying union claimant on the ballot and direct an election, provided,.however, that if the union wins the election and is not in compliance,,only the arithmetical results will be certified.The Board realizes that, as was noted in theLoewensteincase, thenoncomplying union claimant's victory at the polls may confer uponit certain advantages.However, this is likewise true: with respect to,the conduct of an election involving the noncomplying assisted unionin the,Bowmancase.Moreover, it is the Board's :opinion that anybenefit which the union .may derive from having its status determinedin a Board election should be regarded, as the 'Court appears to havesuggestedinBowman,as of an incidental character and not contraryto the letter and spirit of Section 9 (f), (g), and (h).39 Cf.Harris Foundry i Machine Company,76 NLRB 118, placing the name of a non-complying union on the ballot in a proceeding instituted by a decertification petition. 400DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving duly considered the briefs, the record in this case, and hav-ing accorded the Union an opportunity for oral argument, and beingfully advised of all the problems which are presented by this case, theBoard, after due deliberation and consideration of the complexity ofthe issues involved, and after having had due regard for the rightsof the parties and the public involved herein, has come to the con-clusions hereinabove set out.MEMBER BEAN, dissenting :I would adhere to the long-established rule first enunciated in theHerman Loewensteincase and therefore dismiss this petition becausethe Union named as claiming recognition is not in compliance withthe filing requirements of the statute. In my opinion, the statute,read in its entirety, denies to noncomplying unions not only directbenefits from this administrative agency, but also such indirect assist-ance as would inhere in a majority vote for a union which is denied onlythe technical formality of a paper certificate.Atomic Projects & ProductionWorkers,Metal Trades Council,AFL-CIO,and its President,William F.Leverenz,Jr.; andOfficeEmployees International Union, LocalNo. 251,and itsPresident,Peter J.Cook,andNew Mexico Building Branch,Associated General Contractors of America.Case No. 33-CC-16.April 14, 1958DECISION AND ORDEROn December 9, 1957, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices,' and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents filed exceptions to the Intermediate Report and asupporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, recommendations, andconclusions of the Trial Examiner.'With the exceptionof RespondentPeter J Cook, as to whom the TrialExaminer rec-ommended dismissal as there was no evidence of his participation in the events in question.120 NLRB No. 58.